       4:04-cr-00093-TLW       Date Filed 10/26/20    Entry Number 161   Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                             FLORENCE DIVISION

    United States of America                      Case No. 4:04-cr-00093-TLW-1

          v.
                                                                 Order
    Marco Antonio Velez



         The Court held a resentencing hearing in this matter on October 21, 2020. At

that hearing, the Court resentenced Defendant to a sentence of time served, followed

by 18 months of supervised release. He had already been released from custody, so

at his request and with the Government’s consent, the Court back-dated the start of

his supervised release term such that it would begin on July 14, 2020—approximately

three months ago.1

         After the hearing, but prior to issuance of the judgment, the Court was

informed by the U.S. Probation Office that, because of technological limitations, it

does not have the ability to back-date a supervised release term. If neither party

objects within 7 days of the date of this order, the Court will account for those three

months by reducing his term of supervised release to 15 months, which would

commence on October 21, 2020—the date of the resentencing hearing. See Fed. R.

Crim. P. 35(a) (“Within 14 days after sentencing, the court may correct a sentence

that resulted from arithmetical, technical, or other clear error.”); see also Fed. R.




1 That was when the Fourth Circuit issued its mandate and this Court resumed
jurisdiction over the case. ECF No. 143.


                                              1
    4:04-cr-00093-TLW      Date Filed 10/26/20   Entry Number 161    Page 2 of 2




Crim. P. 43(b)(4) (noting that the defendant need not be present for the correction of

a sentence under Rule 35).

      IT IS SO ORDERED.

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

October 26, 2020
Columbia, South Carolina




                                          2
